Title: To John Adams from Thomas Digges, 6 April 1780
From: Digges, Thomas
To: Adams, John


     
      Dr. Sir
      London April 6. 1780
     
     I have wrote you by Common post the 20th and 28th of last Month, and Capt Cozeneau, whom you know something of, and who goes to Dr. F on the business of the Cartel which He conducted from Boston to Pensance gives me an oppertunity of sending this letter, to gether with the news papers of the day and some pamphlets and papers which may open to you a little of the state of politicks here. I wish your attention to the Pamphlet entitled “A memorial to the Sovereigns of Europe on the state of Affairs between the old and New World.” It is the production of Govr. Pownall who with many specious appearances too frequently acts and writes under the all-powerful sunshine of Ministry. I have directed the parcell to Dr. F and desird Him to send them to you after perusal, my present confind circumstances induces me to be thus aeconomical or I would send you duplicates.
     The movements among the people of this Country as to Assosiations Committees of Correspondence, meeting of the Deputies &c. &c., still continue and go on with Spirit, but I do not discover any common principle of Union left in the Minds of the People, which can be made a foundation of Union, and bind them together against the terrors and allurements of the Court. The People in general seem bent upon a reform in the Constitution and representation, and so great a majority seem to speak for triennial, that I do not think there will be another septennial parliament in England. These movements and the critical state of Affairs in Ireland embarrass Ministry and the Torey party very much, and I think it cannot fail of being in a great measure servicable to Us; for ’tho the pride and haughtiness of many of the active leaders of the popular party may be averse to or displeasd with the declard and absolute Independence of America, there are very many worthy and high Characters among them who wish it most cordially; and I am sure there is a universal wish among the People for giving up the American War, and for withdrawing the Army on any terms however humiliating. I beleive Ministry themselves have thoughts of getting away the army, but it will be a difficult point to accomplish, and the leaving totally abandond in that Country those Americans who call themselves friends to Gt. Britain weighs very much. Experience might point out to them that the Expence of keeping the British Army three months in America, would give to these unhappy traitors to the cause of their Country a handsome subsistence for life.
     Even yet there is no news arrivd of Clintons Expedition tho the lye of the day is, that He made a Landing the 17 February in Georgia. The West India fleet is yet detaind for a fair wind. There are upwards of 200 Merchantmen to be convoyd by Commodore Walsingham with four of the Line, one frigate, one twenty Gun Ship, and two or three fire Ships. When this fleet and those of France arrive in the West Indies it is supposd the fleets for the summers Campaign will stand 30 or 31 English against 35 french exclusive of Spanish.
     There are strong rumours here that the last Brest fleet with troops &c. is bound to Hallifax (some say Quebec). The Courtiers talk of that place as their destination, and in consequence thereof Adm. Graves will be sent with six or seven Ships (not sooner than 15 or 20 days hence) to the North American Station.
     There is not the least likelyhood that any more troops not even recruits are going there and that there will be no Offensive operations to the North Ward.
     If you have any late News papers which contain matter worthy of publication in the Remembrancer or News papers I should be glad to have them by return of Capt Cozeneau, sometimes American publications are very useful to be reprinted here.
     I refer You to the Bearer and the Papers sent for any domestic News and am with the greatest esteem Dr Sir Your Obedt. Servant,
     
      T D
     
     
      I should be much obligd to You to put the inclosd Letter in the post for Nantes.
     
    